Order and judgment (one paper), Supreme Court, New York County, entered on October 4, 1979, unanimously affirmed. Respondent shall recover of appellants $50 costs and disbursements of this appeal. The appeal from the order entered September 14, 1979 is dismissed as said order is subsumed in the order and judgment (one paper) appealed from, and appeal from the order entered November 26, is dismissed as said order is nonappealable, without costs and without disbursements. No opinion. Concur— Sandler, J. P., Ross, Silverman and Carro, JJ.